Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 11/29/21 applicant has amended claims 1, 11, 14, 17-18, cancelled claims 5 and 8, and added new claim 21. In view of this amendment and examiner’s amendment including the allowable subject matter of in the method claims listed below, claims 1-4, 6-7, 9-13,15-16 and 18-21 are in condition for allowance.

Election/Restrictions
Claims 1-4, 6-7, 9-10 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-20, are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 1/11/21 hereby rejoined and fully examined for patentability under 37 CFR 1.104 in view of the petition decision filed 04/09/21.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/09/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Replace claims 11 and 15-16 with the attached amended claims 11 and 15-16.  And, cancel claims 14 and 17. 

11.	(Currently Amended)	A method for servicing a painting robot system, said method comprising:
	providing a painting robot having a robot base rotatable about a mounting stand, said painting robot also having inner and outer arms connecting a robot wrist to the robot base, said painting robot further including a coating applicator coupled to the robot wrist;
	providing an airlock booth positioned adjacent to the mounting stand of the painting robot, said airlock booth having a first door opening to an operator aisle and a second door opening to a painting cabin, where a safe zone is defined within the painting cabin, the safe zone being a space adjacent the airlock booth within which an operator is allowed to reach in order to service the painting robot;
	placing the painting robot in a standby mode, where the painting robot discontinues painting and returns the coating applicator to a service position, while other painting robots in the painting cabin continue painting, the other painting robots assuming painting responsibilities of the painting robot which is in standby mode;
	entering the airlock booth from the operator aisle and closing the first door by an operator;
	opening the second door to access the painting robot by the operator;
	servicing certain components of the painting robot located within the safe zone by the operator while adjacent painting robots are prevented from entering the safe zone by envelope restriction software running on controllers of the adjacent painting robots; 
	closing the second door by the operator after completing servicing;
	exiting the airlock booth to the operator aisle through the first door by the operator; and
	placing the painting robot in an operational mode and resuming painting operations by the painting robot.

Cancel claim 14.

15.	(Currently Amended)	The method according to Claim [[14]] 11 wherein a guard is positioned in an aperture of the second door and configured to allow the 

16.	(Currently Amended)	The method according to Claim [[14]] 11 wherein sensors are configured to detect the operator bodily moving into the safe zone and detect the operator reaching beyond the safe zone into the painting cabin.

Cancel claim 17.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the subject matter of claims 1-4, 6-7, 9-13, 15-16 and 18-20, because prior art of record does not disclose or suggest  a coating system for performing a coating process on a part conveyed through a painting cabin or a method for servicing a painting robot system, the coating system or the method comprising, among others (see claims 1 and 11), painting robot/robots & an airlock booth configured/positioned as claimed, and wherein a safe zone is defined within the painting cabin, where the safe zone is a space adjacent the airlock booth within which the operator is allowed to reach in order to service the one of the painting robot/certain components of the painting robot located within the safe zone, and/while adjacent painting robots are prevented from entering the safe zone by envelope restriction software running on controllers of the adjacent painting robots.  Clam 21 is allowable for the same reasons described in the action sent on 5/14/21.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/